UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2318



DWIGHT C. BROWN,

                                              Plaintiff - Appellant,

          versus


TRITON SECURITY; MIKE FINGERHUT; JOY APPLEBY,
Vice President,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-1544-1)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight C. Brown, Appellant Pro Se. Abbey Gail Hairston, Jessica
Regan Hughes, SEYFARTH SHAW, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Dwight   C.   Brown    appeals    the   district    court’s   order

dismissing his action alleging employment discrimination.                 We have

reviewed the record and find no reversible error.                Accordingly, we

affirm for the reasons stated by the district court.                See Brown v.

Triton Security, No. CA-04-1544-1 (E.D. Va. filed Oct. 19, 2005 &

entered Oct. 21, 2005).             We grant Appellees’ motion to strike

Brown’s reply brief.          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately   presented     in   the

materials     before    the    court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -